THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER.

 

GREY CLOAK TECH INC.

CONVERTIBLE PROMISSORY NOTE

 

 

$61,366.59   September 30, 2018

 

FOR VALUE RECEIVED, Grey Cloak Tech Inc., a Nevada corporation, its assigns and
successors (the “Company”), hereby promises to pay to the order of William
Bossung, or his assigns (the “Holder”), in immediately available funds, the
total principal sum of Sixty-One Thousand Three Hundred and Sixty-Six Dollars
and fifty-nine cents ($61,366.59). The principal hereof and any unpaid accrued
interest thereon shall be due and payable on or before 5:00 p.m., Pacific
Standard Time, on the date which is six (6) months from the date hereof (the
“Maturity Date”) (unless such payment date is accelerated as provided in Section
7 hereof). Payment of all amounts due hereunder shall be made at the address of
the Holder provided for in Section 8 hereof. Interest shall accrue at the rate
of ten percent (10%) per annum on this Note from the date hereof and shall be
paid monthly to the Holder beginning on December 1, 2018.

 

1.                  HISTORY OF THE LOAN. This Note is being delivered to Holder
as consideration for money loaned and accrued payables from the Holder to the
Company.

 

2.                  PREPAYMENT. The Company may at any time, up to 90 days, upon
30 days written notice to Holder, prepay all or any part of the principal
balance of this Note, at a prepayment price equal to One Hundred Percent (100%)
of the then-outstanding principal and interest, provided that concurrently with
each such prepayment the Company shall pay accrued interest on the principal, if
any, so prepaid to the date of such prepayment. If after 90 days it’s the
holder’s option. The 30 days written notice, and the end of the 30-day period,
shall be referred to herein as a “Prepayment Notice” and a “Prepayment Date,”
respectively. In the event that the Company sends a Prepayment Notice to Holder,
Holder may elect prior to the Prepayment Date to convert into common stock of
the Company pursuant to Section 3 hereof, all or part of the amount of principal
to be repaid by the proposed prepayment instead of receiving such prepayment

 

3.                  CONVERSION.

3.1       Conversion Rights; Conversion Date; Conversion Price. The Holder shall
have the right, at his option, at any time from and after the date hereof, to
convert the principal amount of this Note, or any portion of such principal
amount, into that number of fully paid and nonassessable shares of the Company’s
common stock (the “Common Stock”) (as such shares shall then be constituted)
determined pursuant to this Section 3.1. The number of shares of Common Stock to
be issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the Conversion Price (as defined below).

Page 1 of 6



Each election will be noticed by a Notice of Conversion, substantially in the
form attached hereto as Exhibit A, delivered to the Company by Holder by
facsimile, or other reasonable means of communication, dispatched prior to 5:00
p.m., Pacific Standard Time and in accordance with the terms of Section 8. The
term “Conversion Amount” means, with respect to any conversion of this Note, the
sum of (1) the principal amount of this Note to be converted in such conversion,
plus (2) accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date.

3.2       Conversion Price. The conversion price (the “Conversion Price”) shall
mean the lower of thirty percent (30%) of the average of the closing Trading
Price (as defined below) for the Common Stock during the three (3) Trading Day
period ending on the latest complete Trading Day prior to the Conversion Date or
$.05 (five cents). “Trading Price” means, for any security as of any date, the
closing trading price on the Over-the-Counter Bulletin Board, Pink Sheets
electronic quotation system or applicable trading market (the “OTC”) as reported
by a reliable reporting service (“Reporting Service”) designated by the Holder
(i.e. NASDAQ) or, if the OTC is not the principal trading market for such
security, the lowest trading price of such security on the principal securities
exchange or trading market where such security is listed or traded or, if no
lowest trading price of such security is available in any of the foregoing
manners, the average of the lowest trading prices of any market makers for such
security that are listed in the “pink sheets.” “Trading Day” shall mean any day
on which the Common Stock is tradable for any period on the stock exchange on
which the Borrower’s Common Stock is traded. In the event that shares of
Borrower’s Common Stock are not deliverable via DWAC following the conversion of
any amount hereunder, a ten percent (10%) discount shall be factored into the
Conversion Price until this Note is no longer outstanding.

 

3.3 Method of Conversion.

 

(a)       Notwithstanding anything to the contrary set forth herein, upon
conversion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire unpaid principal amount of this Note is so converted. Rather, records
showing the principal amount converted (or otherwise repaid) and the date of
such conversion or repayment shall be maintained on a ledger substantially in
the form of Annex I attached hereto (a copy of which shall be delivered to the
Company with each Notice of Conversion). It is specifically contemplated that
the Company shall act as the calculation agent for conversions and repayments.
In the event of any dispute or discrepancies, such records maintained by the
Company shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following a conversion of a
portion of this Note, the principal amount represented by this Note will be the
amount indicated on Annex I attached hereto (which may be less than the amount
stated on the face hereof).

 

(b)       Upon receipt by the Company of a Notice of Conversion, the Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion and the outstanding principal amount and the amount of accrued
and unpaid interest on this Note shall be reduced to reflect such conversion,
and, unless the Company defaults on its

Page 2 of 6



obligations under Section 7, all rights with respect to the portion of this Note
being so converted shall forthwith terminate except the right to receive the
Common Stock or other securities, cash or other assets, as herein provided, on
such conversion. If the Holder shall have given a Notice of Conversion as
provided herein, the Company’s obligation to issue and deliver the certificates
for shares of Common Stock shall be absolute and unconditional, irrespective of
the absence of any action by the Holder to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against any person or any action by the Holder to enforce the same, any failure
or delay in the enforcement of any other obligation of the Company to the Holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Company,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
date of receipt (including receipt via facsimile) of such Notice of Conversion
shall be the Conversion Date so long as it is received before 5:00 p.m., Pacific
Standard Time, on such date.

 

4.                  CONVERSION LIMITATION. Notwithstanding Section 3 above, the
Holder may not convert any outstanding amounts due under this Note if at the
time of such conversion the amount of common stock issued for the conversion,
when added to other shares of Company common stock owned by the Holder or which
can be acquired by Holder upon exercise or conversion of any other instrument,
would cause the Holder to own more than nine and nine-tenths percent (9.9%) of
the Company’s outstanding common stock. The restriction described in this
paragraph may be revoked upon sixty-one (61) days prior notice from Holder to
the Company. For purposes of this Section, beneficial ownership shall be
determined in accordance with Rule 13d-3 of the Exchange Act and Regulations 13
D-G thereunder, except as otherwise provided in this Section.

 

5.                  TRANSFERABILITY. This Note shall not be transferred,
pledged, hypothecated, or assigned by either party without the express written
consent of the other Party. In the event any third party acquires a controlling
interest in the Company or acquires substantially all of the assets of the
Company (a “Reorganization Event”), this Note will survive and become an
obligation of the party that acquires such controlling interest or assets. In
the event of a Reorganization Event the Company agrees to make the party that
acquires such controlling interest or assets, aware of the terms of this Section
and this Note.

 

6.                  RESERVATION AND LISTING OF SECURITIES. The Company shall at
all times reserve and keep available out of its authorized shares of common
stock, solely for the purpose of issuance upon the conversion of this Note, such
number of shares of common stock as would be necessary to convert the entire
amount due and owing under the terms of this Note if Holder elected to convert
said amount under Section 3 hereof.

 

7.                  DEFAULT. The occurrence of any one of the following events
shall constitute an Event of Default:

 

(a)       The non-payment, when due, of any principal or interest pursuant to
this Note;

 

Page 3 of 6



(b)       The material breach of any representation or warranty in this Note. In
the event the Holder becomes aware of a breach of this Section 7(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five business days after notice to cure such breach;

 

(c)       The breach of any covenant or undertaking, not otherwise provided for
in this Section 7;

 

(d)       The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e)       The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.

 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.

 

8.                  NOTICES. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, email or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile or email, with accurate confirmation
generated by the transmitting facsimile machine or email provider, at the
address or

Page 4 of 6



number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

If to the Borrower, to:

 

Grey Cloak Tech, Inc.

10300 W. Charleston

Las Vegas, NV 89135

Email: dukeenvision@msn.com

Attn: Kevin Pitts, CEO

 

If to the Holder:

 

William Bossung

10300 W Charleston Blvd

Suite 13-378

Las Vegas NV 89135

Email: wbossung@yahoo.com

 

9.                  GOVERNING LAW; VENUE. This Note shall be governed by and
construed under the laws of the State of Nevada as applied to agreements among
Nevada residents, made and to be performed entirely within the State of Nevada.
The Parties agree that any action brought to enforce the terms of this Note will
be brought in the appropriate federal or state court having jurisdiction over
Clark County, Nevada, United States of America.

 

10.              CONFORMITY WITH LAW. It is the intention of the Company and
Holder to conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

11.              MODIFICATION; WAIVER. No modification or waiver of any
provision of this Note or consent to departure therefrom shall be effective
unless in writing and approved by the Company and Holder. If any provision of
this Note shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction. This Note supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page to follow]

 

Page 5 of 6



 

IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as of the date first written above.

 

 

“Company” Acknowledged by:     Grey Cloak Tech Inc., “Holder” a Nevada
corporation           __________________________ __________________________ By:
Kevin Pitts William Bossung, an individual Its: President      

 

Page 6 of 6



ANNEX I

 

CONVERSION AND REPAYMENT LEDGER

 

 

Date Principal Balance Interest Converted or Paid Principal Converted or Paid
New Principal Balance Company Initials Holder Initials              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

Notice of Conversion

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $______________ of that
certain Grey Cloak Tech Inc. Convertible Promissory Note dated October 17, 2017
into shares of common stock of the Company according to the conditions set forth
in such Note, as of the date written below.

 

If shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: _______________________________________________

 

Applicable Conversion Price: ________________________________________

 

Signature: _______________________________________________________

[Print Name of Holder and Title of Signer]

 

Address: _______________________________________________________

 

  _______________________________________________________

 

SSN or EIN: ____________________________________________________

 

Shares are to be registered in the following name:

 

Name: _____________________________________________

Address: ___________________________________________

Tel: _______________________________________________

Fax:_______________________________________________

SSN or EIN: ________________________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: ________________________________________

Address: _____________________________________________

Tel: _________________________________________________

Fax: ________________________________________________

SSN or EIN: _________________________________________

 

 

 